DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patents 10,679,382 and 10,063,566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: 
United States Patent Application Publication 2006/0019679 discloses a system and method for estimating the position of wireless devices within a wireless communication network combines measured RF channel characteristics for the wireless device with one or more predicted performance lookup tables, each of which correlates an RF channel characteristic to some higher order network performance metric and/or a position within an environmental model. Measured RF channel characteristics for wireless devices are compared against the performance lookup tables to determine the sent of lookup tables that most closely match the measured RF channel characteristics. The positions within the environmental model corresponding to the selected set of matching lookup tables are identified as possible locations for the wireless device. The performance lookup tables are uniquely constructed by site-specific location, technology, wireless standard, and equipment types, and/or the current operating state of the communications network.






United States Patent 8,341,700 teaches a system for authenticating and authorizing network services comprising a mobile device being adapted to, upon receipt of an information message indicating at least one network access type, determine the network access type, to create a start message containing at least a user identity, and to encapsulate the start message in an authentication message compatible with the access network identified in the information message.  An access controller for reading the encapsulated message from the mobile and forwarding the encapsulated message to an authentication server identified in the encapsulated message. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645